Rich, J.
(dissenting):
I dissent. The complaint alleges that the defendant employed the plaintiff to procure, within four days, an acceptance of her application for a loan of $650, agreeing to pay him, if successful, a commission of $150; that within the time limitéd the “ plaintiff procured one George W. Short to accept said application, and the said George W. Short was a person ready, willing and able to make such loan for the time and upon the terms and security hereinbefore alleged in paragraph second; ” that no part of such commission had been paid, although demanded. ' The demurrer is based upon the ground that there is no allegation that the plaintiff ever communicated to or notified the defendant that he had procured a person ready, able and willing to consummate the loan. The defendant was entitled to be advised of this fact, and until she was soinformed and given the opportunity to consummate the loan, the plaintiff was not entitled to commissions. (Gerding v. Haskin, 141 N. Y. 514.) I think the case was properly disposed of at Special Term.
Woodwakd, J., concurred.
Interlocutory judgment of the County Court of Queens county reversed, with costs, and demurrer overruled, with costs.